Mulijn, P. J.:
Being of tbe opinion that tbe act of 1873, extending tbe time witbin wbicb indictments might be found from three to five years, does not apply to tbe case before us, we have not considered tbe other questions discussed by counsel on tbe arguments.
Tbe general rule for tbe construction of statutes is, that they are to be held to apply to cases arising after their passage, and not to cases arising before, unless tbe intention to give them a retroactive effect is clearly manifested in tbe acts themselves, or is necessarily to be inferred from them. (Potter’s Dwarris on Statutes, 163, and notes; Dash v. Van Kleeck, 7 Johns., 477; 1 Kent’s Com., 445, and cases cited in tbe notes.)
A statute limiting the time witbin wbicb indictments nrast be found, is a surrender by tbe State of its right to try and punish criminal offenses at its discretion, without limit as to time. It is, therefore, an act of grace and favor wbicb is to be liberally constraed, when construction is required, in favor of tbe criminal; and if tbe law in question applied to civil cases, it would be held to apply to future cases, and not to those arising before its passage.
The same construction should be given to it in a criminal case. In tbe case of Murray v. Gibson (15 How. [U. S.], 421), tbe plaintiff in 1844, recovered a judgment in an action of debt, in one of tbe State courts of Louisiana, against the defendant, who was at that time and subsequently, a resident of tbe State of Mississippi. A suit was brought upon it in tbe latter State, and tbe defendant pleaded in bar an act of tbe legislature of Mississippi, limiting tbe time to bring actions on judgments recovered in other States against citizens of Missis*288sippi, to three years, from the rendition of the judgment. The plaintiff demurred to this plea, and the judges of the Circuit disagreeing, the case was certified to the Supreme Court of the United ■States. That court held that the statutes did not apply to judgments recovered before its passage. Daniels, J., who delivered the' opinion of the court, says: “As a general rule for the interpretation of statutes, it may be laid down that they never should be allowed a retroactive operation where this is not required by express command, or by necessary and unavoidable implication. Without such command or implication they speak and operate* upon the future only. Especially should this rule of interpretation prevail where the effect and operation of a law are designed, apart from the intrinsic merits of the rights of parties, to restrict the assertion of those rights.”
The reason why a statute limiting the time for finding indictments should be liberally construed and held to apply to cases arising after its passage, and not to those arising before that time, are very clearly stated by Wharton in his work on criminal law. (Yol, 1, § 444, a.) He says a mistake is sometimes made in applying to statutes of limitation in criminal suits, the construction that has been given to statutes of limitation in civil suits.
The two classes of statutes, however, are essentially different. In civil suits the statute is interposed by the legislature as an impartial arbiter between two contending parties. In the construction of the statute, therefore, there is no intendment to be made in favor of either parties. Neither grants the right to the other, and there is, therefore, no question as against whom the ordinary presumptions of constructions are to be made.
But it is otherwise when a statute of limitation is granted by the State. Here the State is the grantor surrendering, by act of grace, its right to prosecute, and ordering the offense to be no longer the subject of prosecution.
The statute is not a process to be strictly and grudgingly applied, but an amity, declaring that after a certain time oblivion shall be cast over the offense, and that the offender shall be at liberty to return to his country, and that from henceforth he may cease to preserve the proofs of his innocence, for the proofs of his guilt are blotted out. Hence it is, that statutes of limitation are to be *289liberally construed in favor of def' ndants, not only because such liberality of construction belongs tc all acts of amity and grace, but because the very existence of the st tute, is a recognition and notification by the legislature of the fa t that time, while it'gradually wears out proofs of innocence, has assigned to it fixed and positive periods in which it destroys proofs of guilt. The conviction must be reversed and the prisoner discharged.
Talcott, J., concurred in result.
Smith, J., dissented.
Conviction reversed and prisoner discharged.